     Case 5:19-cv-00117-DCB-MTP Document 13 Filed 06/10/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                            WESTERN DIVISION

JUAN DIEGO FERRER RODRIGUEZ                                   PETITIONER

V.                          CIVIL ACTION NO. 5:19-cv-117-DCB-MTP

SHAWN GILLIS                                                  RESPONDENT

               ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 10], to which no

objections have been filed. Having carefully reviewed the same,

the Court finds the Report and Recommendation to be well taken and

hereby adopts it as the findings and conclusion of this Court.

     On November 12, 2019, Petitioner sought a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, asserting that he had been

detained in immigration custody in excess of six months, and wished

to be released. [ECF No. 1]. On February 24, 2020, Respondent filed

a Motion to Dismiss arguing the Petitioner’s claim should be

dismissed   as   moot   because   the   Petitioner   was   released      from

immigration custody under an order of supervision on February 20,

2020. [ECF No. 9]. Notably, the Petitioner failed to respond to

the Respondent’s motion to dismiss as moot.


     As the Petitioner has been granted the relief he sought in

his Petition, the Petition is now moot. See Sanchez v. Attorney



                                    1
    Case 5:19-cv-00117-DCB-MTP Document 13 Filed 06/10/20 Page 2 of 2




General, 146 Fed. App’x 547, 549 (3rd Cir. 2005) (holding that

release of an alien from immigration custody rendered his habeas

petition moot); Egoroff v. Clark, 2010 WL 4056065, at *3 (W.D.

Wash. Aug. 26, 2010) (“Because petitioner has received the relief

sought in his habeas petition—a bond hearing which resulted in his

being granted release under bond in the amount of $30,000 — his

petition is now moot and should be dismissed.”). The Petition no

longer   presents   a   live    case   or   controversy     for   purposes   of

satisfying   Article     III,     Section    2   of   the     United   States

Constitution. Therefore, it is dismissed as moot.


     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Parker’s Report and Recommendation [ECF No. 10] is ADOPTED as the

findings and conclusion of this Court. It is further ordered THAT

THE MOTION TO DISMISS IS GRANTED [ECF No. 9]and that THE PETITION

FOR WRIT OF HABEAS CORPUS [ECF NO. 11] IS DISMISSED with prejudice.

A final judgment shall be entered of even date herewith pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED this the 10th day of June, 2020.



                                             _/S/ David Bramlette________

                                             UNITED STATES DISTRICT JUDGE




                                       2
